Clerk's Record

                                                                    FILED IN
                                                             4th COURT OF APPEALS
                             County Court at Law No. 2        SAN ANTONIO, TEXAS
                                                             04/13/2015 5:21:33 PM
                            Cause No. 2012PB4000048 L2           KEITH E. HOTTLE
                                                                      Clerk
                                     Appellee
                                 RONALD RODRIGUEZ


                                         vs.
                                    DAVID BALMER
                                      Appellant



                 Courts Record from the County Court at Law No. 2
                              Court at Laredo, Texas
                              Honorable Jesus Garza
                                 As Presiding Judge




Appellant:                                                    Appellee:

David Balmer                                                Ronald Rodriguez
101107 McAllister Freeway                                   915 Victoria Street
San Antonio, Texas 78216                                    Laredo, Texas 78040

                                    Court Reporter:
                                   Roxanne Soto, CSR
                                Official Court Reporter
                             County Court at Law Number 2
                                4th Floor, Justice Center
                                  Laredo, Texas 78040
          VOLUME 1
CAPTION                              PG

***DOCKET SHEET***                   1-20
(FILE MARKED 04/13/2015)



***ORDER SIGNED***                   21-23
(FILE MARKED 02/18/2015)



***NOTICE OF APPEAL OF ORDER DATED   24-26
FEBRUARY 13, 2015***
(FILE MARKED 03/13/2015)
                WE B B       c    0   u N T y   J U D I C I A L     S Y S T E M
                                          CIVIL CASE DOCKETS
Webb County Courts         Live                                                          PAGE      1
DATE   4/13/15                                                                           MV0260
TIME 11:04:08                                                                            CCRLOl

================================================================================
CASE NUMBER                 2012PB4000048 L2
Applicant                   AGUILAR, JOSE, LUIS, SR
S.S.# .                     XXX-XX-XXXX D.0.B.
ADDRESS .                   2212 BALTIMORE ST
                            LAREDO                            TX
Applicant Atty.             CASTILLO, JOSE, LUIS,                  PHONE NUMBER:       000-000-0000
ADDRESS .                   809 VICTORIA ST STE 201
                            LAREDO                            TX    78040

                            AGUILAR,EUDELIA,,
S.S.# .                     XXX-XX-XXXX  D.0.B.
ADDRESS                     4310 SANTA RITA
                            LAREDO                            TX    78040


Deceased.                   AGUILAR, CARLOS,    I

S.S.# .                     XXX-XX-XXXX D.0.B.
ADDRESS .                   2212 BALTIMORE ST
                            LAREDO                         TX
CASE STATUS                 Active        STATUS DATE                6/04/2012
CASE DISPOSITION                          DISPOSITION DATE

ENTRY/FILING DATE            6/04/2012

JUDGE . . . .    .    .     J.    Garza
HEARING TYPE
ADMIN. TERM. CODE                             IND. TERM. CODE .

APPLICATION .    .          ADMINISTRATION
DATE OF DEMISE               5/29/2012
                                                                                  c
ACTIVITY DATE        ACTIVITY DESCRIPTION                                          ACTIVITY TYPE

 5/29/2012     Complaint                                                              Complaint
     ADMINISTRATION

 6/01/2012     Filing Papers                                                          File Paprs
     APPLICATION FOR LETTERS OF ADMINISTRATION WAS FILED BY ATTY.
     JOSE LUIS CASTILLO.FILING FEES WAS PAID BY CHECK #9071 $298.00                    (BG)

 6/04/2012     Case Status                                          CaseStatus
     Case Status entered as ACTV.
     Case Status ACTV: Active
     For CARLOS AGUILAR
               Notes                                                Notes
     CITATION FOR POSTING WAS ISSUED AND SENT TO SHERIFF'S DEPT FOR
     SERIVCE.CITATION LAPSES ON 6/18/2012. (BG)
               Filing Papers                                       File Paprs
     COPY OF CITATION FOR POSTING WAS RETURNED FILED MARKED BY THE
     SHERIFF'S DEPT. (BG)

 6/18/2012           Fi ling Papers                                                   File Paprs




                                                                                          1
             WE B B     c    0 U N T y   J U D I C I A L   S Y S T E M
                                   CIVIL CASE DOCKETS
Webb County Courts    Live                                                  PAGE       2
DATE   4/13/15                                                              MV0260
TIME 11,04,08                                                               CCRLOl

============================================================================----
CASE NUMBER . . . . : 2012PB4000048 L2
     ORIGINAL CITATION FOR POSTING WAS RETURNED EXECUTED ON 6/4/2012. (BG)

 6/21/2012     Filing Papers                                             File Paprs
     FIRST AMENDED APPLICATION FOR LETTERS OF ADMINISTRATION,DEATH
     CERTIFICATE & FIAT WAS FILED BY HERNANDEZ AND CASTILLO LAW OFFICE.
     PAID A FEE OF $9.00 , TRANSACTION# 24810 . (BG)

 6/22/2012     Filing Papers                                       File Paprs
     FIAT WAS FILED BY LAW OFFICE OF HERNANDEZ AND CASTILLO WILL SEND UP
     TO CCL2 FOR JUDGES SIGNATURE. (BG)

 7/11/2012     Filing Papers                                             File Paprs
     FIAT FOR APPLICAN'TS, EUDELIA AGUILAR AND VANESSA ARCE'S FIRST AMENDED
     APPLICATION FOR LETTERS OF ADMINISTRATION ON 8/15/12 @ 8:30 AM,
     RECEIVED SIGNED BY JUDGE GARZA. (NR)
               Filing Papers                                             File Paprs
     ORDER APPOINTING ATTORNEY AD LITEM (JESUS DOMINGUEZ) , RECEIVED SIGNED
     BY JUDGE GARZA. INR)
               Filing Papers                                        File Paprs
     ORDER APPOINTING ATTORNEY AD LITEM (ROSAURA TIJERINA), FOR CARLA
     AGUILAR AND KARIME AGUILAR, RECEIVED SIGNED BY JUDGE GARZA. (NR)
               Court Case Assignment                                Case Assgn
     Court date/time: 8/15/2012  8:30     Hearing TJ!Pe:  125 ProbateWil
     Assignment of court date/time.
     Status entered as Open
               Notes                                                Notes
     FAXED ORDER APPOINTING ATTY AD LITEM (JESUS DOMINGUEZ) , ORDER
     APPOINTING ATTY AD LITEM (ROSAURA TIJERINA) AND FIAT ON FIRST AMENDED
     APPLICATION FOR LETTERS OF ADMINISTRATION ON 8/15/12@ 8'30 AM, TO
     ATTYS JOSE LUIS CASTILLO, JESUS DOMINGUEZ AND ROSAURA TIJERINA.
     CONFIRMATIONS ON FILE. (NR)

 7/12/2012     Filing Papers                                       File Paprs
     ANSWER OF ATTORNEY AD LITEM FILED BY ATTORNEY AD LITEM JESUS M.
     DOMINGUEZ. (VM)

 7/17/2012     Filing Papers                                              File Paprs
     ANSWER OF ATTORNEY AD LITEM,     FILED BY ATTY ROSAURA TIJERINA.    INRI

 8/15/2012      Notes                                               Notes
     CASE CALLED THE HONORABLE JUDGE JESUS GARZA PRESIDING, ROXANNE SOTO
      (COURT REPORTER) ATTY JOSE LUIS CASTILLO (P) FOR EUDELIA AGUILAR &
     VANESSA ARCE (P) , ATTY AD LITEMS ROSAURA TIJERINA & JESUS DOMINGUEZ
      (P). APPLICATION FOR LETTERS OF ADMINISTRATION, GRANTED BY THE COURT.
     BOND SET AT $500.00 (SURETY), GRANTED BY THE COURT. PROOF OF DEATH &
     OTHER FACTS, OATH EXECUTED IN OPEN COURT. RATIFY ANY CONTRACTS
     PENDING AD LITEMS SIGNATURE (PENDING). INVENTORY DUE 11/14/12 @ 8:30
     AM. INRI
                Court Case Assignment                               Case Assgn
     Court date/time: 11/14/2012 8:30      Hearing TJ!Pe: 205 Inventory
     Assignment of court date/time.




                                                                             2
              WE B B     C 0 U N T Y   J U D I C I A L     S Y S T E M
                                 CIVIL CASE DOCKETS
Webb County Courts     Live                                                 PAGE      3
DATE   4/13/15                                                              MV0260
TIME 11,04,09                                                               CCRLOl

==============================================--================================
CASE NUMBER         ' 2012PB4000048 L2
     Status entered as Open

11/14/2012      Notes                                                    Notes
     *** IN CHAMBERS ***
     CASE CALLED THE HONORABLE JUDGE JESUS GARZA     PRESIDING, ROXANNE SOTO
      (COURT REPORTER) ATTY JOSE LUIS CASTILLO (P)    NO OTHER PARTIES
     PRESENT. INVENTORY WAS FILED IN OPEN COURT,     WILL BE GRANTED ONCE 10
     DAYS HAVE LAPSED AND NO OBJECTION IS FILED.     NO FURTHER COURT DATE
     GIVEN. (NR)

11/20/2012     Filing Papers                                        File Paprs
     CLARISSA AGUILAR'S ORIGINAL ANSWER,OPPOSITIONS AND OBJECTIONS AND
     REQUES FOR JURY TRIAL ALONG WITH FIAT WAS FILED BY ATTY RONALD
     RODRIGUEZ. RECEIPT#201229127 TRANSACTION #42874 PAID $22.00 (BG)

11/26/2012     Notes                                               Notes
     FILE WAS SENT TO CCL2 FOR JUDGE'S SIGNATURE BUT RETURNED BACK SINCE
     CHRIS GARZA IS NOT AVAILABLE AND FILE WILL BE SENT AGAIN
     TOMORROW 11/27/2012 WHEN CHRIS IS THERE. (LR)

11/30/2012      Filing Papers                                      File Paprs
     CLARISS AGUILAR'S OPPOSITION AND OBJECTION TO VANESSA ARCE'S COMMON
     LAW WIFE CLAIM AND REQUEST FOR JURY TRIAL WAS FILED BY ATTY RONALD
     RODRIGUEZ. (BG)

12/03/2012     Notes                                                Notes
     FILE SENT TO CCL2 FOR JUDGE'S SIGNATURE ON ORDER APPROVING Il'NENTORY.
     DELIVERED BY MR. LOPEZ/. (LG)

12/13/2012     Notes                                               Notes
     FILE WAS BROUGHT BACK DOWN FROM CCL2 TO MAKE REQUESTED COPIES FOR
     LOUIS GROSS AND WAS SENT BACK TO CCL2. (VM)

12/21/2012     Filing Papers                                       File Paprs
     NOTICE OF APPEARANCE AND CO-ADMINISTRATOR'S RESPONSE TO CLARISSA
     AGUILAR'S ORIGINAL ANSWER, OPPOSITIONS AND OBJECTIONS, AND REQUEST
     FOR JURYTRIAL FILED BY DAVID G. BALMER, ATTORNEY FOR
     CO-ADMINISTRATORS, ALONG WITH ORDER GRANTING LETTERS OF
     ADMINISTRATION PENDING JUSGE'S SIGNATURE. (LG)

 1/10/2013       Filing Papers                                     File Paprs
     CO-ADMINISTRATOR'S RESPONSE TO CLARISSA AGUILAR'S OPPOSITION AND
     OBJECTION TO VANESSA ARCE'S COMMON LAW WIFE CLAIM AND REQUEST FOR
     JURY TRIAL WAS FILED BY ATTORNEY FOR CO-ADMINISTRATORS DAVID G.
     BALMER . (FL)
               Notes                                                     Notes
     MOTION TO DEPOSIT ESTATE FUNDS IN REGISTRY OF THE COURT ALONG WITH
     ORDER FOR THE ESTATE FUNDS TO BE DEPOSITED IN THE REGISTRY OF THE
     COURT WERE FILED BY ATTORNEY FOR CO-ADMINISTRATORS DAVID G. BALMER.
     FILE SENT TO CCL2 FOR JUDGES SIGNATURE. (FL)

 1/28/2013     Fi ling Papers                                            File Paprs




                                                                             3
             W E B B     C 0 U N T Y  J U D I C I A L     S Y S T E M
                                CIVIL CASE DOCKETS
Webb County Courts     Live                                               PAGE       4
DATE   4/13/15                                                            MV0260
TIME 11:04:08                                                             CCRLOl

================================================================================
CASE NUMBER . . . . : 2012PB4000048 L2
     MOTION TO QUASH AND FOR PROTECTIVE ORDER ALONG WITH PROTECTIVE ORDER
     WERE FILED BY ATTORNEY JOSE LUIS CASTILLO.FILE SENT TO CCL2 FOR
     JUDGES SIGNATURE. (FL)

 1/09/2014     Notes                                               Notes
     MADE COPIES REQUESTED BY VAN OSSELAER AND BUCHANAN LLP. TOTAL OF 73
     COPIES PAID WITH CHECK NUMBER 010542 $73.00 .LEFT A MESSAGE FOR MRS.
     LORETTA NESBITT TO SCHEDULE PACKAGE PICK UP THROUGH LONESTAR
     OVERNIGHT.LDP

 3/14/2014     Notes                                               Notes
     FILE SENT TO CCL2 FOR JUDGES SIGNATURE ON ORDER APPROVING INVENTORY.
     INVENTORY WAS FILED ON 11/14/2012 THOUGH ORDER WAS NEVER SENT TO
     CCL2 FOR SIGNATURE. (FL)

 3/17/2014     Filing Papers                                       File Paprs
     ORDER APPROVING IVENTORY,APPRAISEMENT & LIST OF CLAIMS WAS RECEIVED
     FROM CCL2 SIGNED BY JUDGE GARZA. (FL)

 6/17/2014      Filing Papers                                       File Paprs
     MOTION FOR APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE CLAIMS AND
     FIAT WERE FILED BY ATTORNEY DAVID G. BALMER. FIAT WAS SENT TO CCL2
     FOR JUDGE'S SIGNATURE. (LR)
                Filing Papers                                       File Paprs
     FIAT ON APPLICATION FOR APPROVAL/RATIFICATION OF SETTLEMENT OF
     ESTATE 1 S CLAIMS ON 08/27/2014@ 8:30AM WAS RECEIVED FROM CCL2 SIGNED
     BY JUDGE GARZA. (FL)

 6/18/2014     Notes                                                    Notes
     FAX COVER SHEET WITH NOTICE OF HEARING ALONG WITH FIAT ON APPLICATION
     FOR APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE'S CLAIMS ON
     08/27/2014 @ 8,3QAM WAS SENT VIA FAX TO ALL COUNSEL OF RECORD. (FL)
     DAVID G. BALMER AT 210-617-4601 CONFIRMATION IN FILE RONALD RODRIGUEZ
     AT 956-796-1002 CONFIRMATION IN FILE JESUS M. DOMINGUEZ AT
     956-728-1491 CONFIRMATION IN FILE ROSAURA 11 WAWI 11 TIJERINA AT
     956-722-1076 CONFIRMATION IN FILE
               Court Case Assignment                                    Case Assgn
     Court date/time: 8/27/2014 8:30      Hearing Type:       48 Status
     Assignment of court date/time.
     Status entered as Open

 6/20/2014     Filing Papers                                       File Paprs
     CLARISSA AGUILAR'S OPPOSITION AND OBJECTION TO MOTION FOR
     APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE CLAIMS WAS FILED BY
     ATTORNEY RONALD RODRIGUEZ. (LR)
               Notes                                               Notes
     CHRIS CASAREZ REQUESTED CASE FOR REVIEW. FILE SENT TO COUNTY COURT
     AT LAW NO 2. LDP

 6/30/2014     Filing Papers                                       File Paprs
     COVER LETTER FROM THE LAW OFFICES OF RONALD RODRIGUEZ ADDRESSED TO




                                                                           4
             W E B B     c    0 U N T y   J U D I C I A L   S Y S T E M
                                    CIVIL CASE DOCKETS
Webb County Courts     Live                                                 PAGE       8
DATE   4/13/15                                                              MV0260
TIME 11,04,03                                                               CCRLOl

============================================================================----
CASE NUMBER . . . . : 2012PB4000048 L2
     US TO RESET CASE FROM 08/13/2014 TO SEPTEMBER 12,2014 AT 9,00 A.M.
     LDP.

 8/12/2014     Court Case Assignment                                      Case Assgn
     Court date/time: 8/13/2014 9:00      Hearing Type:       48 Status
     Status changed from Open        to Post/
              Court Case Assignment                                 Case Assgn
    Court date/time: 9/12/2014  9:00     Hearing Type:    48 Status
    Assignment of court date/time.
    Status entered as Open
              Notes                                                 Notes
    FAX COVER SHEET WITH NOTICE OF RESET FROM 08/13/2014 @ 8:30AM TO
    09/12/2014 @ 8:30AM FOR ATTORNEY FEES AND DISTRIBUTION OF FUNDS WAS
    SENT VIA FAX TO ALL COUNSEL OF RECORD. (FL)
    DAVID G. BALMER@ 210-617-4601 CONFIRMATION IN FILE.
    RONALD RODRIGUEZ @ 956-796-1002 CONFIRMATION IN FILE.
    JESUS M. DOMINGUEZ @ 956-728-1491 CONFIRMATION IN FILE.
    JESUS GUILLEN @ 956-791-9502 CONFIRMATION IN FILE.

 8/18/2014     Notes                                               Notes
     ORDER SETTING HEARING ON CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA
     ARCE TO RESPOND TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE
      WAS RECEIVED EFILED BY ATTORNEY RONALD RODRIGUEZ.PENDING JUDGES
     SIGNATURE.RECEIPT IN FILE. (FL)

 8/19/2014     Notes                                               Notes
     ORDER SETTING HEARING ON CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA
     ARCE TO RESPOND TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE.
     WAS SENT TO CCL2 FOR JUDGES SIGNATURE. (FL)

 8/22/2014     Notes                                                Notes
     ***CONFIRMED WITH CCL2 MRS.RODRIGUEZ ON FILE BEIGN UP STAIRS WITH
     COURT REPORTER****
               Telephone Call                                       Phone Call
     PHONE CALL RECEIVED FROM CCL2 CHRIS CASAREZ PROBATE COURT COORDINATOR
     IN REGARDS TO REMOVING CASE FROM COURT'S DOCKET ON 08/27/2014 @
     3,30AM AND STATED CASE IS SET ON 09/12/2014@ 9,ooAM. (FL)
               Court Case Assignment                                Case Assgn
     Court date/time: 8/27/2014 8:30       Hearing Type:  48 Status
     Status changed from Open        to Cance

 9/03/2014     Telephone Call                                        Phone Call
     RECEIVED PHONE CALL FROM PROBATE COURT COORDINATOR CHRIS CASAREZ IN
     REGARDS TO RESETTING CASE FROM 09/12/2014 @ 9:00AM FOR ATTORNEY FEES
     AND DISTRIBUTION OF FUNDS TO 09/17/2014@ 3,30AM AND TO SET CLARISSA
     AGUILAR'S MOTION TO COMPEL VANESSA ARCE TO RESPOND TO REQUEST FOR
     PRODUCTION AND MOTION FOR CONTINUANCE ON 09/12/2014 @ 9:00AM AS PER
     COURT ORDER. (FL)
               Filing Papers                                         File Paprs
     ATTORNEY AD-LITEM 1 S MOTION TO COMPEL DAVID G. BALMER TO PRODUCE
     AGREEMENTS WITH CERTIFICATE OF SERVICE ALONG WITH NOTICE OF HEARING




                                                                              8
             WE B B     C 0 U N T Y   J U D I C I A L   S Y S T E M
                                CIVIL CASE DOCKETS
Webb County Courts    Live                                             PAGE       6
DATE   4/13/15                                                         MV0260
TIME 11,04,08                                                          CCRLOl

================================================================================
CASE NUMBER . . . . , 2012PB4000048 L2
     WITH A BRIEF ON THE CASE TO UPDATE THE COURT ABOUT THE CASE.
     MR.RODRIGUEZ ALSO ADDRESSED THE COURT IN REGARDS TO THEIR REQUEST.
     MR.BALMER ADDRESSED THE COURT WITH A BRIEF ON THE CASE AND GAVE COURT
     AN UPDATE ON THE CASE. MR.RODRIGUEZ ADDRESSED THE COURT ON MOTION
     TO WITHDRAW ATTORNEY AD-LITEM AND FOR APPOINTMENT OF NEW ATTORNEY
     AD-LITEM. MR.DOMINGUEZ STATED TO THE COURT THAT HE WILL NEED MORE
     TIME TO MAKE A DEFENSE TO THE MOTION TO WITHDRAW. (10:39AM) COURT TOOK
     RECESS. (11:3SAM) BACK ON THE RECORD, JUDGE GARZA STATED ON THE RECORD
     THAT THE COURT MEET WITH COUNSEL AND AD-LITEMS IN CHAIMBERS
     AND STATED THAT BEFORE THE COURT CONTINUES AND MAKES ANY RULING
     THE COURT HAS TO SET UP A PROTECTIVE ORDER FIRST. A REQUEST MADE
     BY MR.SMITH TO HAVE MR.BALMER AND MR. ANDERSON TO PRODUCE SETTLEMENT
     AGREEMENT FROM MEDIATION FROM 06/02/2014 & 06/03/2014, THE REQUEST
     WAS DENIED BY THE COURT. (ll:SOAM) COURT TOOK RECESS TO ALLOW COUNSEL
     AND AD-LITEMS TO EXCHANGE AND REVIEW DOCUMENTS. (1:54PM) BACK ON THE
     RECORD. MR.RODRIGUEZ ADDRESSED THE COURT AND ADVISED THE COURT THAT
     NO AGREEMENT WAS REACHED. MR.BALMER ADDRESSED THE COURT. JUDGE STATED
     ON THE RECORD THAT AS PER CONVERSATION WITH JUDGE MUNIZ THE COURT
     WILL AGREE TO THAT AGREEMENT.THE COURT STATED TO MR.GUILLEN THAT
     MEDIATION AGREEMENTS MUST BE PROVIDED TO MR.RODRIGUEZ NO LATER THAN
     08/01/2014 OR BY NEXT COURT SETTING ON 08/13/2014 @ 8,30AM. ANN
     JOHNSON ADDRESSED THE COURT IN REGARDS TO MONEY THAT WOULD BE
     DEPOSITED INTO THE REGISTRY OF THE COURT $656,000.00 AND THAT
     PAYMENTS SHOULD NOT BE MADE UNTIL SETTLEMENT AGREEMENT IS SIGNED.
     MR.ANDERSON STATED TO THE COURT THE EXACT AMOUNT THAT WOULD BE
     DEPOSITED INTO THE REGISTRY OF THER COURT $656,002.48 IN PART OF THE
     ESTATE CLAIM. SETTLEMENT AGREEMENT ORDER PENDING TO BE FILED.
     MR.DOMINGUEZ ADDRESSED THE COURT IN REGARDS TO THE CHANGE IN ATTORNEY
     AD-LITEM'S WHICH WILL BE MR.GUILLEN WOULD BE ATTORNEY AD-LITEM FOR
     CARLOS AGUILAR, ALYSSA NICOLE AGUILAR, ANDREW AGUILAR, MARCUS
     AGUILAR, AND KAYLEE ANNETTE AGUILAR (MINOR CHILDREN) AND MR.DOMINGUEZ
     WOULD BE ATTORNEY AD-LITEM FOR CARLA AGUILAR, AND KARIME AGUILAR
      (MINOR CHILDREN) .ORDER PENDING TO BE FILED. NEXT COURT SETTING FOR
     ATTORNEY FEES AND DISTRIBUTION OF FUNDS ON 08/13/2014 @ 8'30AM.
     ORDER ON MOTION TO APPROVE AND MODIFY THE SETTLEMENT AND CLARISSA
     AGUILAR'S OBJECTION,ORDER TO CANCEL AD-LITEM CONTRACT WERE PRESENTED
     TO THE COURT THOUGH NOT SIGNED BY THE COURT. (FL)
                 Filing Papers                                       File Paprs
     BRIEF IN SUPPORT OF CLARISSA AGUILAR 1 S OPPOSITION AND OBJECTION TO
     MOTION FOR APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE CLAIMS WITH
     CERTIFICATE OF SERVICE WAS RECEIVED FILED BY ATTORNEY RONALD
     RODRIGUEZ. I FL)
                Filing Papers                                        File Paprs
     WITNESS SUBPOENA PURSUANT TO THE TEXAS RULES OF CIVIL PROCEDURE FOR
     VANESSA ARCE WITH PROOF OF SERVICE BY PERSONAL DELIVERY EXECUTED ON
     07/01/2014 BY PROCESS SERVER GABRIEL A. HERNANDEZ.RECEIVED FILED BY
     PROCESS SERVER. (FL)

 7/07/2014        Notes                                            Notes
     ORDER AUTHORIZING SETTLEMENT OF ESTATE CLAIMS WAS E-FILED BY DAVID
     BALMER . ( RL)




                                                                         6
                  WE B B     c    0 UN T y   J U D I C I A L       S Y S T E M
                                       CIVIL CASE DOCKETS
Webb County Courts         Live                                                     PAGE      7
DATE   4/13/15                                                                      MV0260
TIME 11:04:08                                                                       CCRLOl

================================================================================
CASE NUMBER   .             2012PB4000048 L2
               Notes                                               Notes
     FILE WAS SENT TO CCL#2 FOR JUDGE'S SIGNATURE ON ORDER AUTHORIZING
     SETTLEMENT OF ESTATE CLAIMS. (RL)
                   Filing Papers                                                 File Paprs
     ORDER AUTHORIZING SETTLEMENT OF ESTATE CLAIMS SIGNED BY JUDGE JESUS
     GARZA. (LG)
                   Notes                                                         Notes
     ORDER ON CHANGE IN ATTORNEY AD LITEMS FILED LAW OFFICE OF JESUS
     GUILLEN. SENT TO COUNTY COURT AT LAW NO 2 FOR JUDGES SIGNATURE. LDP

 7/08/2014     Court Case Assignment                                             Case Assgn
     Court date/time: 8/13/2014  9:00             Hearing TJ!Pe:     48 Status
     Assignment of court date/time.
     Status entered as Open

 7/10/2014     Filing Papers                                       File Paprs
     ORDER ON CHANGE IN ATTORNEY AD-LITEMS WAS RECEIVED FROM CCL2 SIGNED
     BY JUDGE GARZA. (FL)

 7/22/2014     Filing Papers                                       File Paprs
     COVER LETTER DATED JULY 23, 2014 FROM BUCHANAN DIMASI DANCY GRABOUSKI
     ENCLOSED WITH CHECK#ll00028114 FROM ZURICH AMERICAN INSURANCE FOR
     $656,002.48 WAS RECEIVED AND DEPOSITED INTO THE REGISTRY OF THE
     COURT.COPY OF CHECK, DEPOSIT SLIP,AND RECEIPT ARE IN FILE.CHECK
     BROUGH IN TO DEPOSIT BY ATTORNEY RONALD RODRIGUEZ. (FL)

 8/08/2014     Filing Papers                                        File Paprs
     CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA ARCE TO RESPOND TO
     REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE, REQUEST FOR
     PRODUCTION, AND ORDER SETTING HEARING ON CLARISSA AGUILAR 1 S
     OPPOSITION AND OBJECTION TO MOTION FOR APPROVAL/RATIFICATION OF
     SETTLEMENT OF ESTATE CLAIMS AND CLARISSA AGUILAR'S MOTION TO COMPEL
     VANESSA ARCE TO RESPOND TO REQUEST FOR PRODUCTION AND MOTION FOR
     CONTINUANCE WERE RECEIVED EFILED BY ATTORNEY RONALD RODRIGUEZ.PENDING
     JUDGES SIGNATURE. RECEIPT IN FILE. (FL)
               Notes                                                Notes
     FILE SENT TO CCL2 FOR JUDGES SIGNATURE ON ORDER SETTING HEARING. (FL)
               Filing Papers                                        File Paprs
     SUBPOENA FOR JESUS "CHUY" DOMINGUEZ WAS RETURNED BY PROCESS SERVER
     JOSEFINA SOLIZ REFUSED TO SIGN BY PARTY TO BE SERVED, AND ATTACHED
     WITH AFFIDAVIT OF SERVICE WAS RECEIVED FILED BY PROCESS SERVER
     JOSEFINA SOLIZ. (FL)

 8/11/2014     Filing Papers                                       File Paprs
     SUBPOENA FOR JOHN SOLIS WAS RETURNED AND EXECUTED ON 08/11/2014 BY
     GABRIEL A. HERNANDEZ PRIVATE PROCESS SERVER. (FL)
               Filing Papers                                       File Paprs
     SUBPOENA FOR VANESSA ARCE WAS RETURNED AND EXECUTED ON 08/08/2014 BY
     DANIEL DE LUNA PRIVATE PROCESS SERVER. (FL)
               Notes                                               Notes
     RECIEVED A PHONE CALL FROM CHRIS CASAREZ COURT COORDINAOR ADVISING




                                                                                     7
             W E B B     c    0 U N T y   J U D I C I A L   S Y S T E M
                                    CIVIL CASE DOCKETS
Webb County Courts     Live                                                 PAGE       8
DATE   4/13/15                                                              MV0260
TIME 11,04,03                                                               CCRLOl

============================================================================----
CASE NUMBER . . . . : 2012PB4000048 L2
     US TO RESET CASE FROM 08/13/2014 TO SEPTEMBER 12,2014 AT 9,00 A.M.
     LDP.

 8/12/2014     Court Case Assignment                                      Case Assgn
     Court date/time: 8/13/2014 9:00      Hearing Type:       48 Status
     Status changed from Open        to Post/
              Court Case Assignment                                 Case Assgn
    Court date/time: 9/12/2014  9:00     Hearing Type:    48 Status
    Assignment of court date/time.
    Status entered as Open
              Notes                                                 Notes
    FAX COVER SHEET WITH NOTICE OF RESET FROM 08/13/2014 @ 8:30AM TO
    09/12/2014 @ 8:30AM FOR ATTORNEY FEES AND DISTRIBUTION OF FUNDS WAS
    SENT VIA FAX TO ALL COUNSEL OF RECORD. (FL)
    DAVID G. BALMER@ 210-617-4601 CONFIRMATION IN FILE.
    RONALD RODRIGUEZ @ 956-796-1002 CONFIRMATION IN FILE.
    JESUS M. DOMINGUEZ @ 956-728-1491 CONFIRMATION IN FILE.
    JESUS GUILLEN @ 956-791-9502 CONFIRMATION IN FILE.

 8/18/2014     Notes                                               Notes
     ORDER SETTING HEARING ON CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA
     ARCE TO RESPOND TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE
      WAS RECEIVED EFILED BY ATTORNEY RONALD RODRIGUEZ.PENDING JUDGES
     SIGNATURE.RECEIPT IN FILE. (FL)

 8/19/2014     Notes                                               Notes
     ORDER SETTING HEARING ON CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA
     ARCE TO RESPOND TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE.
     WAS SENT TO CCL2 FOR JUDGES SIGNATURE. (FL)

 8/22/2014     Notes                                                Notes
     ***CONFIRMED WITH CCL2 MRS.RODRIGUEZ ON FILE BEIGN UP STAIRS WITH
     COURT REPORTER****
               Telephone Call                                       Phone Call
     PHONE CALL RECEIVED FROM CCL2 CHRIS CASAREZ PROBATE COURT COORDINATOR
     IN REGARDS TO REMOVING CASE FROM COURT'S DOCKET ON 08/27/2014 @
     3,30AM AND STATED CASE IS SET ON 09/12/2014@ 9,ooAM. (FL)
               Court Case Assignment                                Case Assgn
     Court date/time: 8/27/2014 8:30       Hearing Type:  48 Status
     Status changed from Open        to Cance

 9/03/2014     Telephone Call                                        Phone Call
     RECEIVED PHONE CALL FROM PROBATE COURT COORDINATOR CHRIS CASAREZ IN
     REGARDS TO RESETTING CASE FROM 09/12/2014 @ 9:00AM FOR ATTORNEY FEES
     AND DISTRIBUTION OF FUNDS TO 09/17/2014@ 3,30AM AND TO SET CLARISSA
     AGUILAR'S MOTION TO COMPEL VANESSA ARCE TO RESPOND TO REQUEST FOR
     PRODUCTION AND MOTION FOR CONTINUANCE ON 09/12/2014 @ 9:00AM AS PER
     COURT ORDER. (FL)
               Filing Papers                                         File Paprs
     ATTORNEY AD-LITEM 1 S MOTION TO COMPEL DAVID G. BALMER TO PRODUCE
     AGREEMENTS WITH CERTIFICATE OF SERVICE ALONG WITH NOTICE OF HEARING




                                                                              8
             WE B B          C 0 U N T Y   J U D I C I A L   S Y S T E M
                                     CIVIL CASE DOCKETS
Webb County Courts         Live                                               PAGE     9
DATE   4/13/15                                                                MV0260
TIME 11,04,os                                                                 CCRLOl

================================================================================
CASE NUMBER . . . .    :    2012PB4000048 L2
    WAS RECEIVED EFILED BY ATTORNEY JESUS GUILLEN.PENDING JUDGES
    SIGNATURE. RECEIPT IN FILE. (FL)

 9/04/2014     Notes                                               Notes
     FAX COVER SHEET WITH NOTICE OF RESET FROM 09/12/2014 @ 9,ooAM TO
     09/17/2014 @ 8:30AM FOR ATTORNEY FEES AND DISTRIBUTION OF FUNDS WAS
     FAX TO ALL COUNSEL OF RECORD. (FL)
     DAVID G. BALMER@ 210-617-4601 CONFIRMATION IN FILE.
     RONALD RODRIGUEZ @ 956-796-1002 CONFIRMATION IN FILE.
     JESUS M. DOMINGUEZ ® 956-728-1491 CONFIRMATION IN FILE.
     JESUS GUILLEN @ 956-791-9502 CONFIRMATION IN FILE.
               Notes                                                       Notes
    FAX COVER SHEET WITH NOTICE OF SETTING ON 09/12/2014 @ 9,00AM FOR
    CLARISSA AGUILAR 1 S MOTION TO COMPEL VANESSA ARCE TO RESPOND TO
    REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE WAS SENT VIA FAX TO
    ALL COUNSEL OF RECORD. (FL) DAVID G. BALMER@ 210-617-4601
    CONFIRMATION IN FILE. RONALD RODRIGUEZ @ 956-796-1002 CONFIRMATION IN
    FILE. JESUS M. DOMINGUEZ @ 956-728-1491 CONFIRMATION IN FILE. JESUS
    GUILLEN@ 956-791-9502 CONFIRMATION IN FILE.
              Notes                                                  Notes
    NOTICE OF HEARING ON MOTION TO COMPEL DAVID G. BALMER TO PRODUCE
    AGREEMENTS WAS SENT TO CCL2 FOR JUDGES SIGNATURE FILE IS CURRENTLY
    UPSTAIRS WITH COURT REPORTER. (FL)

 9/05/2014     Filing Papers                                       File Paprs
     AD LITEMS REQUEST FOR PRODUCTION TO CLARISSA AGUILAR ALONG WITH
     CERTIFICATE OF SERVICE AND EXHIBIT A, EFILED BY JESUS GUILLEN. (LS)

 9/09/2014       Filing Papers                                       File Paprs
     MOTION TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD-LITEM WITH
     CERTIFICATE OF SERVICE ALONG WITH ORDER SETTING HEARING WAS RECEIVED
     EFILED BY ATTORNEY RONALD RODRIGUEZ.RECEIPT IN FILE.PENDING JUDGES
     SIGNATURE. (FL)
                 Telephone Call                                      Phone Call
     PHONE CALL RECEIVED FROM CCL2 COURT COORDINATOR IN REGARDS TO
     RESETTING CLARISSA AGUILAR 1 S MOTION TO COMPEL VANESSA ARCE TO RESPOND
     TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE FROM 9/12/2014
     @ 9,ooAM TO 9/17/2014 @ s,30AM WITH ATTORNEY FEES AND DISTRIBUTION OF
     FUNDS. (FL)
                 Telephone Call                                      Phone Call
     RECEIVED PHONE CALL FROM CHRIS CASAREZ PROBATE COURT COORDINATOR IN
     REGARDS TO REMOVING CASE FROM COURT DOCKET ON 09/12/2014 AND FROM
     COURT DOCKET FROM 09/17/2014. NO FURTHER COURT DATE WAS GIVEN. (FL)
                 Notes                                               Notes
     ORDER SETTING HEARING ON MOTION TO DISQUALIFY JESUS DOMINGUEZ AS
     ATTORNEY AD-LITEM WAS SENT TO CCL2 FOR JUDGES SIGNATURE.FILE IS
     CURRENTLY UPSTAIRS. (FL)

 9/10/2014     Notes                                               Notes
     FAX COVER SHEET WITH COURT'S NOTICE OF REMOVAL FROM COURT'S DOCKET
     FROM 09/12/2014 @ 9,ooAM AND FROM 09/17/2014 @ 8:30AM WERE SENT VIA




                                                                               9
             WE B B     C 0 U N T Y   J U D I C I A L   S Y S T E M
                                CIVIL CASE DOCKETS
Webb County Courts    Live                                              PAGE       10
DATE   4/13/15                                                          MV0260
TIME 11,04,os                                                           CCRLOl

================================================================================
CASE NUMBER . . . . : 2012PB4000048 L2
     FAX TO ALL COUNSEL OF RECORD. (FL}
     DAVID G. BALMER@ 210-617-4601 CONFIRMATION IN FILE.
     RONALD RODRIGUEZ @ 956-796-1002 CONFIRMATION IN FILE.
     JESUS M. DOMINGUEZ @ 956-728-1491 CONFIRMATION IN FILE.
     JESUS GUILLEN @ 956-791-9502 CONFIRMATION IN FILE.
               Court Case Assignment                                 Case Assgn
     Court date/time: 9/12/2014 9:00       Hearing Type:   48 Status
     Status changed from Open        to Cance
               Filing Papers                                         File Paprs
     MOTION TO QUASH DEPOSITION OF COUNSEL, DAVID BALMER AND FOR
     PROTECTIVE ORDER ALONG WITH EXHIBIT A(FAX COVER SHEET, AND NOTICE OF
     INTENTION TO TAKE DEPOSITION) WERE EFILED BY ATTY DAVID BALMER.
     RECEIPT IN FILE. (LR)
               Filing Papers                                         File Paprs
     MOTION TO QUASH DEPOSITION OF VANESSA ARCE AND FOR PROTECTIVE ORDER
     ALONG WITH EXHIBIT A(FAX COVER SHEET, AND NOTICE OF INTENTION TO TAKE
     DEPOSITION) WERE EFILED BY ATTY DAVID BALMER. RECEIPT IN FILE. (LR)

 9/16/2014     Notes                                               Notes
     MOTION TO QUASH DEPOSITION OF COUNSEL, DAVID BALMER AND FOR
     PROTECTIVE ORDER, AND MOTION TO QUASH DEPOSITION OF VANESSA ARCE AND
     OFR PORTECTIVE ORDER WAS SENT INTER-OFFICE TO CCL2 TO BE PLACE INSIDE
     THE FILE. (LR)

 9/17/2014     Filing Papers                                       File Paprs
     MOTION TO QUASH AND FOR PROTECTIVE ORDER, ALONG WITH EXHIBIT A NOTICE
     OF INTENTION TO TAKE DEPOSITION, ORDER, AND ORDER SETTING HEARING WAS
     EFILED BY ATTY JESUS DOMINGUEZ. RECEIPT IN FILE. (LR)
               Notes                                               Notes
     FILE REMAINS UPSTAIRS AT CCL2. MOTION WAS TAKING UPSTAIRS BY MS.
     GONZLAES TO BE PLACE INSIDE THE FILE. (LR)

 9/18/2014     Filing Papers                                       File Paprs
     AD LITEM'S REQUEST FOR PRODUCTION TO CLARISSA AGUILAR ALONG WITH
     EXHIBIT A WERE EFILIED BY ATTY JESUS GUILLEN. RECEIPT IN FILE. (LR)
               Notes                                               Notes
     FILE REMAINS UPSTAIRS IN CCL2. AD LITEM'S REQUEST WAS TAKING TO
     CCL2 BY MS.GONZALES TO BE PLACE INSIDE THE FILE. (LR)

 9/19/2014     Filing Papers                                        File Paprs
     ORDER ON THE MOTION TO QUASH AND FOR PROTECTIVE SERVICES WAS RECEIVED
     AND SIGNED BY JUDGE GARZA. (NB)
               Filing Papers                                        File Paprs
     FIAT WAS RECEIVED AND SET FOR MOTION TO QUASH AND FOR A PROTECTIVE
     SERVICES ON 10/15/2014 AT l,oo P.M., SIGNED BY JUDGE GARZA. (NB)
               Filing Papers                                        File Paprs
     ORDER SETTING HEARING ON THE MOTION TO DISQUALIFY JESUS DOMINGUEZ AS
     ATTORNEY AD LITEM IS SET FOR 10/15/2014 AT 1:00 P .M., SIGNED BY
     JUDGE GARZA. (NB)

 9/22/2014     Court Case Assignment                                  Case Assgn




                                                                        10
               WE B B     c    0 U N T y   J U D I C I A L      S Y S T E M
                                     CIVIL CASE DOCKETS
Webb County Courts      Live                                                     PAGE     11
DATE   4/13/15                                                                   MV0260
TIME 11,04,oa                                                                    CCRLOl

================================================================================
CASE NUMBER . . . . : 2012PB4000048 L2
     Court date/time: 10/15/2014 13:00          Hearing Type:    118 MTN/QUASH
     Assignment of court date/time.
     Status entered as Open
               Court Case Assignment                                       Case Assgn
     Court date/time: 10/15/2014 13:00          Hearing Type:    174 MotoDisq
     Assignment of court date/time.
     Status entered as Open
               Court Case Assignment                                       Case Assgn
     Court date/time: 10/15/2014 13:00          Hearing Type:    118 MTN/QUASH
     Status changed from Open             to Cance
 9/23/2014    Filing Papers                                       File Paprs
    NOTICE OF CHANGE OF ADDRESS WAS E-FILED BY APRIL VALDEZ FROM ATTORNEY
    JESUS GUILLEN LAW OFFICE.

     ***NEW ADDRESS***
     1010 JUAREZ AVE
     LAREDO, TX 78040
               Notes                                               Notes
     FAXED NOTICES OF HEARINGS TO DAVID BALMER, JESUS M. DOMINGUEZ, JESUS
     GUILLEN, AND RONALD RODRIGUEZ. FAXED CONFIRMATIONS ON FILE. (LG)

 9/29/2014     Filing Papers                                       File Paprs
     ORDER APPOINTING GUARDIAN AD-LITEM SERGIO LOZANO TO REPRESENT THE
     INTERESTS OF CARLA AGUILAR AND KARIME AGUILAR (MINOR CHILDREN) WAS
     RECEIVED FROM CCL2 SIGNED BY JUDGE GARZA. (FL)
               Appointed attorney                                  Appt atty
     ***COURT APPOINTED ATTORNEY AD-LITEM SERGIO LOZANO BAR#24037000***

10/01/2014       Notes                                               Notes
     NOTICE   OF HEARING SET FOR 10/15/2014 @ l:OOPM WAS FAXED TO ATTY
     SERGIO   LOZANO(AD LITEM) FOR,
     MOTION   TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM
     MOTION   TO QUASH AND FOR A PROTECTIVE ORDER. CONFIRMAITON IN FILE.
      (LR)

10/02/2014     Notes                                               Notes
     AMENDED NOTICE OF HEARING SET FOR 10/15/2014 @ l:OOPM FOR MOTION TO
     DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM WAS FAXED TO ATTY
     SERGIO LOZANO(AD LITEM). CONFIRMATION IN FILE. (LR)

10/03/2014     Filing Papers                                       File Paprs
     CLARISSA AGUILAR'S MOTION FOR PROTECTION FROM DISCOVERY ALONG WITH
     EXHIBIT A AND EXHIBIT B WAS E-FILED BY ATTORNEY RONALD RODRIGUEZ. (NB)

10/08/2014     Notes                                               Notes
     MS. RODRIGUEZ FROM CCL2 CALLED AND REQUESTED THIS FILE. SENT TO CCL2.
      (LS)

10/10/2014     Notes                                                          Notes
     FILE WAS BROUGHT BACK AND RECEIVED FROM CCL2.       (LR)




                                                                                 11
              WE B B     C 0 U N T Y   J U D I C I A L   S Y S T E M
                                 CIVIL CASE DOCKETS
Webb County Courts     Live                                               PAGE      12
DATE   4/13/15                                                            MV0260
TIME 11,04,os                                                             CCRLOl

================================================================================
CASE NUMBER             2012PB4000048 L2

10/15/2014     Filing Papers                                       File Paprs
     RESPONSE TO CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA ARCE TO
     RESPOND TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE WAS
     E-FILED BY DAVID BALMER. (LS)
               Filing Papers                                           File Paprs
     RESPONSE TO ATTORNEY AD LITEM 1 S MOTION TO COMPEL DAVID G. BALMER TO
     PRODUCE AGREEMENTS WAS E-FILED BY DAVID BALMER. (LS)
               Filing Papers                                         File Paprs
     RESPONSE TO MOTION TO DISQUALIFY JESUS DOMINGUEZ AS AD-LITEM WITH
     CERTIFICATE OF SERVICE WAS RECEIVED EFILED BY ATTORNEY DAVID BALMER.
     RECEIPT IN FILE. (FL)
               Other                                                   Other
    ***MOTION TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM***
    CASE CALLED HONORABLE JUDGE JESUS GARZA PRESIDING, BLANCA HILL(COURT
    REPORTER), DAVID BALMER(ATTY FOR CO-ADMINISTRATOR'S), RONALD
    RODRIGUEZ (ATTORNEY FOR CLARISSA AGUILAR), JESUS DOMINGUEZ(ATTY AD
    LITEM), AND SERGIO LOZANO(ATTY AD-LITEM) WERE PRESENT. NO PARTIES
    CAME INTO AN AGREEMENT. THE COURT ORDERED TO RESET CASE FOR
    10/22/2014 @ l,OOPM. (LR)
              Filing Papers                                        File Paprs
    ORDER SETTING HEARING FOR CLARISSA AGUILAR'S OPPOSITION AND OBJECTION
    TO MOTION FOR APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE CAIMS,
    AND CLARRISSA AGUILAR'S MOTION TO COMPEL VANESSA ARCE TO RESPOND TO
    REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE WAS SET FOR
    10/15/2014 @ l'OOPM WAS RESET FOR 10/22/2014 @ l,OOPM. (LR)
              Filing Papers                                        File Paprs
    NOTICE OF HEARING FOR MOTIONTO COMPEL DAVID G. BALMER WAS SET FOR
    ORDER SETTING HEARING FOR CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA
    10/15/2014 @ l,OOPM, AND RESET FOR 10/22/2014 @ l,OOPM. (LR)
    ARCE TO REPOND TO REQUEST FOR PRODUCTION AND MOTION FOR CONTINUAN"CE
    SET FOR 10/15/2014 @ l'OOPM AND WAS RESET FOR 10/22/2014 @ l,OOPM.
    (LR)

10/16/2014      Notes                                               Notes
     NOTICE OF HEARING SET FOR BRIEF IN SUPPORT OF CLARRISA AGUILAR'S
     OPPOSITION AND OBJECTION TO MOTION FOR APPROVAL/RATIFICATIONOF
     SETTLEMENT OF ESTATE OF CLAIMS, CLARISSA AGUILAR'S MOTION TO COMPEL
     VAN"ESSA ARCE TO REPOND TO REQUEST FOR PRODUCTION AND MOTION FOR
     CONTINUANCE, MOTION TO QUASH AND FOR PROTECTIVE ORDER, MOTION TO
     DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM, ATTONEY AD LITEM'S
     MOTION TO COMPEL DAIVD G. BALMER TO PRODUCE AGREEMENTS WERE ALL SET
     FOR 10/22/2014@ 8:30AM AND WAS SENT TO THE FOLLOWING ATTORNEY'S:
     DAVID G. BALMER & RYAN AN"DERSON FASCIMILE NO. 210-617-4601
     JESSU GUILLEN                    FASCIMILE NO. 877-874-6560
     JESUS M. DOMINGUEZ               FASCIMILE NO. 728-1491
     RONALD RODRIGUEZ                 FASCIMILE NO. 796-1002
     SERGIO LOZANO                    FASCIMILE NO. 866-833-4545 (LR)
                Notes                                               Notes
     AMENDED NOTICE OF HEARING SET FOR BRIEF IN SUPPORT OF CLARRISA
     AGUILAR'S OPPOSITION AND OBJECTION TO MOTION FOR




                                                                          12
              WE B B         c    0 UN T y   J U D I C I A L   S Y S T E M
                                       CIVIL CASE DOCKETS
Webb County Courts         Live                                                 PAGE     13
DATE   4/13/15                                                                  MV0260
TIME 11'04,08                                                                   CCRLOl

================================================================================
CASE NUMBER . . . .        : 2012PB4000048 L2
    APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE OF CLAIMS, CLARISSA
    AGUILAR 1 S MOTION TO COMPEL VANESSA ARCE TO REPOND TO REQUEST FOR
    PRODUCTION AND MOTION FOR CONTINUANCE, MOTION TO QUASH AND FOR
    PROTECTIVE ORDER, MOTION TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD
    LITEM, ATTONEY AD LITEM 1 S MOTION TO COMPEL DAIVD G. BALMER TO PRODUCE
    AGREEMENTS WERE ALL SET FOR 10/22/2014 @ l:OOPM AND WAS SENT TO THE
    FOLLOWING ATTORNEY 1 S:
    DAVID G. BALMER & RYAN ANDERSON FASCIMILE NO. 210-617-4601
    JESUS GUILLEN                     FASCIMILE NO. 877-874-6560
    JESUS M. DOMINGUEZ                FASCIMILE NO. 728-1491
    RONALD RODRIGUEZ                  FASCIMILE NO. 796-1002
    SERGIO LOZANO                     FASCIMILE NO. 866-833-4545 (LR)
                Court Case Assignment                               Case Assgn
    Court date/time: 10/22/2014 13:00      Hearing Type:   37 Motions
    Assignment of court date/time.
    Status entered as Open
                Filing Papers                                       File Paprs
    NOTICE OF APPEARANCE OF DULY APPOINTED GUARDIAN AD LITEM AND
    CERTIFICATE OF SERVICE WAS E-FILED BY SERGIO LOZANO. (LS)

10/17/2014     Filing Papers                                       File Paprs
     OBJECTION TO SETTING OF ATTORNEY FEE DISPUTE BEFORE OR AT SAME TIME
     AS DISCOVERY MOTIONS AND NOTICE OF FILING OF PROPER SETTING, ALONG
     WITH EXHIBIT A, B, AND C WERE EFILED BY ATTY RONALD RODRIGUEZ. (LR)
               Filing Papers                                       File Paprs
     MOTION TO SHOW AUTHORITY WITH VERIFICATION AND CERTIFICATE OF SERVICE
     WAS RECEIVED EFILED BY ATTORNEY JESUS M. DOMINGUEZ.RECEIPT IN FILE.
     (FL)

10/21/2014     Filing Papers                                       File Paprs
     SUBPOENA ISSUED TO CLARISSA AGUILAR BY ATTORNEY JESUS M. DOMINGUEZ
     WAS BROUGHT IN BY A PRIVATE PROCESSOR AND EXECUTED ON 10/21/2014. (NB)
               Filing Papers                                           File Paprs
     SUBPOENA ISSUED TO ATTORNEY JESUS 11 CHUY 11 DOMINGUEZ FROM ATTORNEY
     RONALD RODRIGUEZ ALONG WITH EX. A: SUBPOENA DUCES TECUM WAS RECEIVED
     FROM A PRIVATE PROCESSOR AND EXECUTED ON 10/21/2014. (NB)

10/22/2014     Filing Papers                                       File Paprs
     LETTER FROM JESUS GUILLEN OFFICE STATING THAT HE NOT BE ABLE TO
     ATTEND 10/22/2014 AT l:OOPM HEARING.WAS E-FILED.COPY OF RECEIPT IS IN
     FILE. (RL)
               Filing Papers                                       File Paprs
     CLARISSA AGUILAR MOTION TO QUASH AND FOR PROTECTIVE ORDER AND
     SUBPOENA FOR CLARISSA AGUILAR WERE E-FILED BY RONALD RODRIGUEZ.COPY
     OF RECIEPT IS IN FILE. (RL)
               Filing Papers                                         File Paprs
     CLARISSA AGUILAR 1 S REPLY TO CO-ADMINISTRATORS' RESPONSE TO HER MOTION
     TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM WAS E-FILED BY
     RONALD RODRIGUEZ.COPY OF RECEIPT IS IN FILE. (RL)
                  Oilier                                                     Oilier
     ***BRIEF INSUPPORT OF CLARISSA AGUILAR'S OPPOSITION AND OBJECTION TO




                                                                                13
              W E B B     C 0 U N T Y   J U D I C I A L   S Y S T E M
                                  CIVIL CASE DOCKETS
Webb County Courts      Live                                            PAGE     14
DATE   4/13/15                                                          MV0260
TIME   11:04:08                                                         CCRLOl

================================================================================
CASE NUMBER . . . . ' 2012PB4000048 L2
     MOTION FOR APPROVAL/RATIFICATION OF SETTLEMENT OF ESTATE OF CLAIMS,
     CLARRISA AGUILAR'S MOTION TO COMPEL VANNESSA ARCE TO REPOND TO
     REQUEST FOR PRODUCTION AND MOTION FOR CONTINUANCE, MOTION TO QUASH
     AND FOR PROTECTIVE ORDER, MOTION TO DISQUIALFY JESUS DOMINGUEZ AS
     ATTORNEY AD LITEM, ATTORNEY AD LITEM'S MOTIONTO COMPEL DAVID G.
     BALMER TO PRODUCE AGREEMENTS***
     CASE CALLED HONORABLE JUDGE JESUS GARZA PRESIDING, ROXANN SOTO(COURT
     REPORTER), DAVID G. BALMER & RYAN ANDERSON(ATTY FOR
     CO-ADMINISTRATORS), RONALD RODRIGUEZ(ATTY FOR CLARISSA AGUILAR),
     JESUS DOMINGUEZ(ATTY AD LITEM), SERGIO LOZANO(ATTY AD LITEM), AND
     CRAIG SMITH(ATTY), AND WILL CRAIG(ATTY) PRESENT. JESUS GUILLEN(ATTY
     AD LITEM) NOT PRESENT AND NO OTHER PARTIES PRESENT. 1:30P.M. ATTORNEY
     PRESENTED THEMSELVES TO THE COURT. ATTY DOMINGUEZ STATED TO THE COURT
     THAT HE HAD SUBPOENA CLARRISA AGUILAR AND SHE WAS NOT PRESENT. THE
     COURT ANNOUNCED THAT FIRST MOTION TO HAVE THE HEARING WOULD BE THE,
     MOTION TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM. 1:35P.M.
     ATTY JESUS DOMINGUEZ WAS CALLED TO THE STAND BY ATTY RONALD RODRIGUEZ
     AND WAS SWORN IN BY THE COURT.  1:36P.M. ATTY RONALD RODRIGUEZ
     CROSS-EXAMINED ATTY JESUS DOMINGUEZ AND GAVE TESTIMONY. 1:44P.M.
     ATTY RONALD RODRIGUEZ PRESENTED PLAINTIFF EXHIBIT 3(TRANSCIRPT OF
     AUGUST 15, 2012)BUT WAS NOT ADMITTED BY THE COURT.
     1:47P.M. ATTY RONALD RODRIGUEZ PRESENTED EXHIBIT 2(0RDER GRANTING
     LETTERS OF ADMINISTRATION) BUT WAS NOT ADMITTED BY THE COURT.
     1:49 P.M. ATTY RONALD RODRIGUEZ PRESENTED EX.4(CONTINGENCY FEE
     CONTRACT) AND ANNOUNCED TO THE COURT THAT THERE IS NO SIGNATURE'S ON
     THE CONTRACT APPROVING ATTORNEY AD-LITEM'S. 1:50P.M. ATTY BALMER
     OBJECTED, AND STATED THAT IT WAS NOT NECESSARY TO KNOW WHAT THE
     PERCENTAGE OF WHAT THE WIFE COMMON IN LAW WOULD GET. 1:59P.M. ATTY
     RONALD RODRIGUEZ PRESENTED PLANTIFF EX.l AND WAS ADMITTED BY THE
     COURT WITH NO OBJECTIONS. 2:00P.M. COURT WENT INTO RECESSES. 2:40P.M.
     BACK TO SESSION. THE COURT ANNOUNCED THAT ATTY RYAN ANDERSON AND ATTY
     RONALD RODRIGUEZ GOT TOGETHER FOR ANY POSSIBLE OUTCOMES. HOWEVER, THE
     THERE WAS NO AGREEMENT. 2:41P.M. ATTY RONALD RODRIGUEZ CONTINUED TO
     CORSS-EXAMINED ATTY JESUS DOMINGUEZ AND HE GAVE TESTIMONY. 2:48 P.M.
     ATTY RONALD RODRIGUEZ PRESENTED EX.5(SUBPOENA) & WAS ADMITTED BY THE
     COURT. ATTY BALMER OBJECTED ON EXHIBIT 5 AND STATED THAT THERE WAS NO
     REVELENCY AND THE SUBPOENA WAS NOT EXECUTED PROPERLY. THE COURT STILL
     ADMITTED THE EXHIBIT 5. 2:56P.M. COURT WENT INTO RECESSES. 3:00P.M.
     BACK IN SESSION. THE COURT ANNOUNCED THAT COURT WILL RESUME SOMETIME
     ON 9/28/2014 AT 1,ooPM OR s,ooAM. HOWEVER, THE COURT STATED THAT
     ATTORNEY'S WILL BE NOTIFIED ON MONDAY 9/27/2014 OF THE EXCACT DATE OF
     THE HEARING TO CONTINUE ON ALL MOTIONS. (LR)

10/28/2014     Notes                                                 Notes
     FAX COVER SHEET ATTACHED WITH LIST OF MOTIONS TO BE HEARD ON
     10/29/2014 @ 1,ooPM WAS SENT TO COUNSEL OF RECORD VIA FAX. (FL)
     JESUS M. DOMINGUEZ @ 956-728-1491 CONFIRMAITON IN FILE
     JESUS GUILLEN @ 877-874-6560 CONFIRMATION IN FILE
     DAVID BALMER & RYAN ANDERSON@ 210-617-4601 CONFIRMATION IN FILE
     RONALD RODRIGUEZ & WILL CLARK @ 956-796-1002 CONFIRAMTION IN FILE
     CRAIG S. SMITH @ 361-561-8001 AND 361-728-8037 CONFIRMATION IN FILE




                                                                        14
             WE B B      c    0   U N T y   J U D I C I A L   S Y S T E M
                                      CIVIL CASE DOCKETS
Webb County Courts     Live                                                    PAGE      15
DATE   4/13/15                                                                 MV0260
TIME ll,Q4,Q8                                                                  CCRLOl

================================================================================
CASE NUMBER .       : 2012PB4000048 L2
     JOSE LUIS CASTILLO @ 956-712-4136 CONFIRMATION IN FILE
     SERGIO LOZANO @ 866-833-4545 CONFIRMATION IN FILE

10/29/2014     Notes                                                        Notes
     FILE# 1,2,& 3 WAS SENT TO CCL 2 FOR REVIEW AS PER ROXANN SOTO,           COURT
     REPORTER'S REQUEST. (NB)
               Filing Papers                                                File Paprs
    RESPONSE TO MOTION TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM
    FILED BY JESUS DOMINGUEZ. (LG)
              Other                                                 Other
    ***Motion To Disqualify Jesus Dominguez as Attorney Ad Litem***
    ***Brief in Support of Clarissa Aguilar 1 s Opposition and Objection to
    Motion for Approval/Ratification of Settlement of Estate of Claims***
    ***Clarissa Aguilar's Motion to Compel Vanessa Arce to Respond to
    Request for Production and Motion for Continuance***
    ***Motion to Quash and for Protective Order***
    ***Attorney Ad Litem's Motion to Compel David G. Balmer to Produce
    Agreements***

    Case called. The Honorable Judge Jesus Garza presiding. Roxann Soto,
    Ct. Rep. Attorney David G. Balmer and Attorney Ryan Anderson
    (Present/Attorney's for Co-Administrators, Eudelia Aguilar and
    Vanessa Arce).  Eudelia Aguilar and Vanessa Arce were not present.
    Attorney Ronald Rodriguez and Will Clark Craig Smith
    (Present/Attorney for Clarissa Aguilar) . Clarissa Aguilar was not
    present. Attorney Jesus M. Dominguez (Present). Attorney Jesus
    Guillen (Present/Attorney Ad Litem for the Minor Children: Carlos
    Aguilar, Alyssa Nicole Aguilar, Andrew Aguilar, Marcus Aguilar, and
    Kaylee Annette Aguilar. Attorney Sergio Lozano (Present/Attorney Ad
    Litem for the Minor Children: Carla Aguilar and Karmie Aguilar. Minor
    Children were not present. The court announced that Attorney
    Dominguez filed a Response to the Motion to Disqualify Jesus
    Dominguez as Attorney Ad Litem. Attorney Rodriguez addressed to the
    court that he had the process server, Gaby Hernandez and would like
    to put him on the stand. The court stated that the Motion to
    disqualify Jesus Dominguez as Attorney Ad Litem was denied. The court
    went into recess.

     At 2:09 p.m. case was recalled. Attorney Rodriguez objected to the
     Court's denial of the Motion to Disqualify Jesus Dominguez as
     Attorney Ad Litem due to Attorney Rodriguez had Gaby Hernandez as a
     witness. Attorney Guillen asked the court for the redacted mediated
     agreement settlement and the court accepted the recommendation. The
     court requested for both parties submit the redacted mediated
     agreement in camera and set the case for November 12, 2014 at 1:00
     p.m. Attorney Anderson stated that there are two redacted settlement
     agreements. The court asked Attorney Guillen if he wants the two
     agreements and Attorney Guillen responded that only the estate
     redacted agreement is needed. Case is set for November 12, 2014 at
     i,oo p.m. (NB)
                Notes                                               Notes




                                                                               15
             WE B B     c 0 U N T y   J U D I C I A L      S Y S T E M
                                CIVIL CASE DOCKETS
Webb County Courts    Live                                                 PAGE       16
DATE   4/13/15                                                             MV0260
TIME 11,04,os                                                              CCRLOl

================================================================================
CASE NUMBER . . . . , 2012PB4000048 L2
     MOTION TO DISQUALIFY JESUS DOMINGUEZ AS ATTORNEY AD LITEM WAS ORALLY
     DENIED BY THE COURT. ORDER IS PENDING. (NB)
               Notes                                               Notes
     FILE# 1,2,& 3 WERE BROUGHT BACK TO OUR OFFICE. (NB)

10/30/2014     Court Case Assignment                                     Case Assgn
     Court date/time: 11/12/2014 13:00     Hearing Type:     48 Status
     Assignment of court date/time.
     Status entered as Open

11/12/2014     Notes                                                Notes
     CHRIS CAZAREZ PROBATE COURT COORDINATOR CALLED TO ADVISE ME THAT THE
     COURT HEARING SET UP FOR TODAY 11/12/2014 @ 8:30AM HAS BEEN CANCELED.
     NO FURTHER COURT DATE WAS GIVEN. HOWEVER, HE STATED HE WILL CALL BACK
     AND LET ME KNOW OF THE NEW COURT HEARING. (LR)
               Notes                                                Notes
     I CALLED LAW OFFICE OF DAVID BALMER TO LET HIM KN"OW THAT CASE HAS
     BEEN CANCELED. THERE WAS NO ANSWER. LEFT MESSAGE IN VOICEMAIL. (LR)
               Notes                                                Notes
     KRISTINA FROM LAW OFFICE OF DAVID BALMER CALLED ME BACK. I WAS ABLE
     TO LET HER KNOW THAT THIS CASE HAS BEEN CANCELLED AS PER CHRIS
     CASAREZ PROBATE COURT COORDINATOR. SHE STATED SHE WILL LET THE ATTY
     DAVID BALMER AND RYAN ANDERSON KNOW. (LR)
               Notes                                                 Notes
     NOTICE OF CANCELLED HEARING SET FOR TODAY 11/12/2014 @ l'OOPM WAS
     CANCLLED BY CHRIS CASAREZ PROBATE COURT COORDINATOR, HE DID NOT GIVE
     ME NO RESET DATE. NOTICE WAS FAXED TO THE FOLLOWING ENTITIES:
     JESUS M. DOMINGUEZ    956-728-1491
     JESUS GUILLEN      877-874-6560
     DAVID BALMER & RYAN ANDERSON 210-617-4601
     RONALD RODRIGUEZ    956-796-1002
     WILL CLARK/CO COUNSEL 956-796-1002
     CRAIG S. SMITH/CO COUNSEL 361-561-8001
     JOSE LUIS CASTILLO 956-712-4136
     SERGIO LOZANO     866-833-4545. FAX CONFIRMATIONS IN FILE.
               Court Case Assignment                                 Case Assgn
     Court date/time: 11/12/2014 13:00      Hearing Type:  48 Status
     Status changed from Open         to Cance
               Filing Papers                                         File Paprs
     ORDER FOR MOTION TO DISQUALIFY JESUS M. DOMINGUEZ WAS RECEIVED FROM
     CCL2(0RDER ALONE) AND SIGNED BY JUDGE GARZA. (LR)
                Filing Papers                                        File Paprs
     ORDER ON CLARISSA AGUILAR'S MOTION TO COMPEL VANESSA ARCE TO RESPOND
     TO REQUEST FOR PRODUCTION AND REQUEST FOR CONTINUANCE AND ATTORNEY AD
     LITME'S MOTION TO COMPEL DAVID G. BALMER TO PRODUCE AGREEMENTS WAS
     RECEIVED FROM CCL2(0RDER ALONE) AND SIGNED BY JUDGE GARZA. (LR)

11/13/2014     Filing Papers                                       File Paprs
     LETTER FROM RYAN G. ANDERSON INREGARDS TO THE UNREDACTED MEDIATED
     SETTLEMENT AGREEMENT FOR IN CAMERA WITHOUT THE ENCLOSURE WAS E-FILED
     BY ATTORNEY RYAN ANDERSON. (NB)




                                                                            16
             WE B B      c    0 U N T y   J U D I C I A L   S Y S T E M
                                    CIVIL CASE DOCKETS
Webb County Courts     Live                                                  PAGE      17
DATE   4/13/15                                                               MV0260
TIME 11,04,os                                                                CCRLOl

================================================================================
CASE NUMBER . . . .    ' 2012PB4000048 L2
               Notes                                                      Notes
    CONTACTED ATTORNEY RYAN ANDERSON INREGARDS TO THE LETTER E-FILED
    STATING OF THE UNREDACTED MEDIATED SETTLEMENT AGREEMENT. I ASKED MR.
    ANDERSON THAT THE AGREEMENT MUST BE BROUGHT IN TO OUR OFFICE SINCE IT
    WAS NOT ATTACHED TO THE LETTER. MR.ANDERSON STATED HE WAS GOING TO
    SEND THE SETTLEMENT AGREEMENT TO COUNTY COURT AT LAW NO. 2 DIRECTLY
    TO JUDGE GARZA. (NB)

11/14/2014     Filing Papers                                              File Paprs
    OBJECTION TO EX PARTE ORDER AND REQUEST FOR SANCTIONS, OBJECTION TO
    COURT REFUSAL TO ALLOW EVIDENTIARY HEARING, OBJECTION TO COURT
    REFUSAL TO ALLOW DISCOVERY, COURT RULING ON MOTIONS WITHOUT A HEARING
    AND REQUEST FOR HEARING TO SUBMIT OFFER OF PROOF ALONG WITH EXHIBIT 1
    AND EXHIBIT 2, AND ORDER SETTING HEARING WERE EFILED BY ATTY RONALD
    RODRIGUEZ. (LR)

11/18/2014     Notes                                                      Notes
    ORDER SETTING HEARING SET FOR:
    OBJECTION TO EX PARTE ORDER AND REQUEST FOR SANCTIONS, OBJECTION TO
    COURT REFUSAL TO ALLOW EVIDENTIARY HEARING, OBJECTION TO COURT
    REFUSAL TO ALLOW DISCOVERY, COURT RULING ON MOTIONS WITHOUT A HEARING
    AND REQUEST FOR HEARING TO SUBMIT OFFER OF PROOF WAS SENT TO CCL2 FOR
    JUDGE'S SIGNATURE IN FILE #3. (LR)

12/11/2014     Filing Papers                                              File Paprs
     ANSWER OF ATTORNEY AD LITEM-SERGIO LOZANO WAS E-FILED BY SERGIO
     LOZANO. (RL)

12/12/2014     Notes                                                      Notes
     FILE #3 RECEIVED FROM CCL2.      (LR)
               Filing Papers                                              File Paprs
     ORDER ON WITHDRAW JESUS DOMINGUEZ WAS RECEIVED AND SIGNED BY JUDGE
     GARZA ALONG WITH FAX CONFIRMATIONS SHEETS. (LR)

12/17/2014     Filing Papers                                              File Paprs
     OBJECTION TO COURT REFUSAL TO ALLOW DISCOVERY AND DENIAL OF MOTION
     WITHOUT A HEARING AND REQUEST FOR HEARING TO SUBMIT OFFER OF PROOF
     ALONG WITH EXHIBIT! #2.ALONG WITH ORDER SETTING HEARING. (RL)

12/18/2014     Notes                                                      Notes
     ORDER SETTING HEARING FOR OBJECTION TO COURT REFUSAL TO ALLOW
     DISCOVERY AND DENIAL OF MOTION WITHOUT A HEARING AND REQUEST FOR
     HEARING SUBMIT OFFER OF PROOF WAS SENT TO CCL2 IN FILE #3 FOR JUDGE'S
     SIGNATURE. (LR)

 1/13/2015     Notes                                                      Notes
     ORDER WAS EFILED BY ATTY RONALD RODRIGUEZ. ORDER PENDING JUDGE'S
     SIGNATURE. (LR)
               Notes                                                      Notes
     FILE WAS RECEIVED FROM CCL2 AND THE ORDER SETTING HEARING FOR
     OBJECTION TO COURT REFUSAL TO ALLOW DISCOVERY AND DENIAL OF MOTION




                                                                             17
             WE B B     c    0 U N T y   J U D I C I A L   S Y S T E M
                                   CIVIL CASE DOCKETS
Webb County Courts    Live                                                  PAGE      18
DATE   4/13/15                                                              MV0260
TIME 11,04,os                                                               CCRLOl

================================================================================
CASE NUMBER . . . . : 2012PB4000048 L2
     WITHOUT A HEARING AND REQUEST FOR HEARING TO SUBMIT OFFER OF PROOF
     WAS NOT SIGNE D BY JUDGE GARZA. (LG)

 1/15/2015     Notes                                               Notes
     FILE WAS SENT TO CCL2 FOR SIGNATURE ON THE ORDER SETTING HEARING FOR
     OBJECTION TO COURT REFUSAL TO ALLOW DISCOVERY AND DENIAL OF MOTION
     WITHOUT A HEARING AND REQUEST FOR HEARING TO SUBMIT OFFER OF PROOF
     LDP.

 1/23/2015     Filing Papers                                       File Paprs
     OBJECTIONS TO PROPOSED ORDER FILED ON JANUARY 13, 2015 WAS EFILED BY
     ATY DAVID G. BALMER. (LR)

 1/28/2015     Notes                                                     Notes
     FILE #1 & 2 WERE SENT TO CCL2 FOR MS. BENAVIDES FOR REVIEW.     (LR)

 2/05/2015     Filing Papers                                       File Paprs
     MOTION FOR ATTORNEY AD-LITEM FEES AND REIMBURSEMENT OF EXPENSES AND
     ORDER APPROVING ATTORNEY'S FEES AND REIMBURSEMENT OF EXPENSES WAS
     E-FILED BY ATTORNEY JESUS GUILLEN. ORDER IS PENDING JUDGE'S
     SIGNATURE. (LS)

 2/09/2015     Notes                                               Notes
     MOTION FOR ATTORNEY AD LITEM FEES AND REIMBURSEMENT OF EXPENSES AND
     ORDER APPROVING MOTION WAS SENT TO CCL2 INTER-OFFICE TO MS.
     BENAVIDES. (LS)

 2/17/2015     Coordinator's Notes                                 CoordNotes
     Order e-filed by Attorney Ronald Rodriguez was signed by Judge Jesus
     Garza on February 13, 2015 and faxed to Attorney Ronald Rodriguez,
     Attorney Sergio Lozano, Attorney Jesus Guillen, and Attorney Jose
     Luis Castillo. Confirmations were received and sent to the County
     Clerk's office for filing.
               Coordinator's Notes                                 CoordNotes
     Motion for Attorney Ad Litem Fees and Reimbursement of Expenses has
     been set for February 25, 2015 @ 8:30 a.m. Notice of Setting was
     faxed to Attorney Ronald Rodriguez, Attorney Jesus Guillen, Attorney
     Jose Luis Castillo, Attorney Sergio Lozano, and e-mailed to Attorney
     Balmer. Confirmations were received and sent to the County Clerk's
     office for filing.
               Court Case Assignment                               Case Assgn
     Court date/time: 2/25/2015 8:30      Hearing Type: 251 adlitemfee
     Assignment of court date/time.
     Status entered as Open

 2/18/2015     Notes                                                     Notes
     FILE #3 RECEIVED FROM CCL2. (LR)
               Filing Papers                                             File Paprs
     ORDER WAS SIGNED BY JUDGE GARZA, AND RECEVIED ALONG WITH FAX
     CONFIRMATIONS SHEETS. (LR)
               Filing Papers                                             File Paprs




                                                                            18
             WE B B      C 0 U N T Y   J U D I C I A L      S Y S T E M
                                 CIVIL CASE DOCKETS
Webb County Courts     Live                                                  PAGE    19
DATE   4/13/15                                                              MV0260
TIME 11,04,os                                                               CCRLOl

================================================================================
CASE NUMBER . . . . : 2012PB4000048 L2
     NOTICE OF HEARING SENT TO MR. GUILLEN, MR. CASTILLO, MR. LOZANO, MR.
     RODRIGUEZ, .Afi!D MR. BALMER WERE RECEIVED FROM CCL2 NIDIA BENAVDIES
     COURT COORDINATOR SET FOR 2/25/2015@ 8:30AM ALONG WITH FAX
     CONFIRMATIONS SHEETS. (LR)

 2/25/2015     Other                                               Other
     ***MOTION FOR ATTORNEY AD LITEM FEES AND REIMBURSEMENT OF EXPENSES***
     CASE NOT CALLED. CASE RESET FOR MARCH 18, 2015. (LR)
              Court Case Assignment                               Case Assgn
    Court date/time: 3/18/2015 8:30      Hearing Type:  251 adlitemfee
    Assignment of court date/time.
    Status entered as Open
              Filing Papers                                       File Paprs
    NOTICE OF HEARING SENT TO MR. RODRIGUEZ, MR. LOZANO, MR. CASTILLO,
    MR.GUILLEN, MR. BALMER BY NIDIA BENAVIDES RECVIED FROM CCL2 ALONG
    WITH FAX CONFIRMATIONS SHEETS. (LR)

 3/13/2015     Filing Papers                                       File Paprs
     NOTICE OF APPEAL OF ORDER DATED FEBRUARY 13, 2015 WAS E-FILED BY
     ATTORNEY DAVID BALMER. (LS)

 3/16/2015     Court Case Assignment                                    Case Assgn
     Court date/time: 4/15/2015 8:30       Hearing T"YPe:     251 adlitemfee
     Assignment of court date/time.
     Status entered as Open
               Court Case Assignment                                    Case Assgn
     Court date/time: 3/18/2015 8:30       Hearing T"YPe:     251 adlitemfee
     Status changed from Open        to Cance

 3/17/2015     Filing Papers                                       File Paprs
     MOTION TO DISMISS APPEAL WITH EXHIBITS 1 (NOTICE OF APPEAL OF ORDER
     DATED FEBRUARY 13,2015) EXHIBIT 2 (ORDER)AND LETTER FROM RONALD
     RODRIGUEZ FILED. E-FILED BY ATTORNEY RONALD RODRIGUEZ.LDP

 3/18/2015     Other                                               Other
     ***MOTION FOR ATTOREY AD LITEM FEES AND REIMBURSEMENT OF EXPENSES***
     CASE NOT CALLED. (RL)
               Filing Papers                                       File Paprs
     LETTER FROM CCL#2 FOR HEARING ON 04/18/2015 AT 8'30AM WAS SENT BY
     NIDIA BENAVIDES(COURT COORD). (RL)
               Filing Papers                                       File Paprs
     MOTION FOR CONTEMPT AGAINST VANESSA ARCE AND HER COUNSEL ALONG WITH
     WITH A COPY OF AN ORDER PERMITTING JESUS DOMINGUEZ WITHDRAWL.AND
     ORDER SETTING HEARING WAS EFILED BY ATTORNEY RONALD RODRIGUEZ.COPY OF
     RECEIPT IS IN FILE. (RL)
               Notes                                               Notes
     ORDER SETTING HEARING FOR MOTION FOR CONTEMPT AGAINST VANESSA ARCE
     AND HER COUNSEL WAS SENT TO CCL#2 FOR JUDGE'S SIGNATURE THROUGH
     INTEROFFICE. (RL)

 3/19/2015     Notes                                                      Notes




                                                                            19
             WE B B     C 0 U N T Y   J U D I C I A L      S Y S T E M
                                CIVIL CASE DOCKETS
Webb County Courts    Live                                                PAGE      20
DATE   4/13/15                                                            MV0260
TIME 11:04:08                                                             CCRLOl

================================================================================
CASE NUMBER . . . . , 2012PB4000048 L2
     ****FILE #4 BEGINS*****

 3/24/2015     Court Case Assignment                                   Case Assgn
     Court date/time: 4/15/2015 8:30       Hearing Type:     251 adlitemfee
     Status changed from Open        to Cance
               Court Case Assignment                                   Case Assgn
     Court date/time: 4/29/2015 8:30       Hearing Type:     251 adlitemfee
     Assignment of court date/time.
     Status entered as Open
               Court Case Assignment                                   Case Assgn
     Court date/time: 4/29/2015 8:30       Hearing Type:      96 Mot/Cntmpt
     Assignment of court date/time.
     Status entered as Open

 3/30/2015     Filing Papers                                       File Paprs
     ORDER SETTING HEARING ON MOTION FOR CONTEMPT AGAINST VANESSA ARCE AND
     HER COUNSEL SET FOR 4/29/2015@ 8:30AM WAS SIGNED BY N.BENAVIDES,
     ALONG WITH NOTICE OF HEARING WERE FAXED BY N.BENAVIDES TO ATTY DAVID
     BALMER, RONALD RODRIGUEZ, SERGIO LOZANO, JESUS GUILLEN, AND JOSE LUIS
     CASTILLO WITH FAX CONFIRMATIONS SHEETS. (LR)




                                                                          20
                               CAUSE NO. 2012PB4-000048-L2

IN THE ESTA TE OF                                           §        IN THE COUNTY COURT

CARLOS AGUILAR                                              §        NO. 2

DECEASED                                                    §        WEBB COUNTY, TEXAS

                                                 ORDER

       ()n December 14, 2014, this                (~oun.     signed an order pennitting Jesus M.

Dominguez's \Vithdrav. a! as C(lunsel of record c:arla Aguilar and Karin1e Aguilar,
                           1




appointing Sergio Lrs                       l~ud.clia


Aguilar and \ 7anessa Arce submit in cc11nera        fl)f   rcv·ic\.,. h) the (~ourt, the attorneys ad lite1n.
                                                                      1




and the guardian a(i lirern an unredacted Ct}py of the Mediated Sctt!t:mcnt Agrccrncnt

cnlered into by the Depc11den1 .t\dn1inistrators and the Defendants in Cause No. 12-06-

11697-D('VC'LM, styled Jose Luis .4.,e;ui/i1r, et al. v. J-!eckma1i Warer Resources (('J 7 R},

Inc .. et al, in tl1e 293rJ Judicial [)istrict (~ourt, f)im111it CountY, Texas 10 the Ct1urt. on or

before November 7, 2l. 1\n u11rl'.dactcd copy of the !\1edia1ed Set1ltn1t;nt .1\gree1ncnL ('ounscl ai1d ('larissa

    ./\guilar ~hould tnaintain this docun1crtt             3S    conf!denli;_ti and it may· not be disc!t)~ed   t()



    the public unh:ss authorized h:· this            (~()tlft.


    /\]J dl)CUtTICnts CPnCrrr.!ng. the purported St!t!etntni of the r:state·s claim 3.lld the

    l'.statc·s recovery. including a                                                ,_)(' !- '\-
                                                  ~·


                                               •'•
                                                  '




    /
        "
            /
                .
                '
                                   '   i
                                           '
APPRq¥ED AScfflOR~1:
                -   ,.    .
                         ...   -                       /
                                                           .
                          .
BY'-~--~·._;;,___"-·
  R(n1ald Rodriguez
  State Bar No. 007883
  Willard Clark
  State Bar No. 24087307
The Law 0!1lces of Ronald Rodriguez,
A Professional Corporation
915 Victoria Street
Luedo, Texas 78040
Tel: (956) 796-1000
Fax: (956) 796-1002




                                                               23
                                                                              Filed. 311312015 5:52:03 PM
                                                                              Margie R. Ibarra
                                                                              County Clerk
                                                                              Webb County, Texas
                                                                              By: Leslie Speer. Deputy

                                   No. 2012-PB4-000048-L2

 IN THE ESTATE OF                              §     IN COUNTY COURT AT LAW
                                               §
 CARLOS AGUILAR.                               §     N0.2
                                               §
 DECEASED                                      §     WEBB COUNTY, TEXAS


            NOTICE OF APPEAL OF ORDER DATED FEBRUARY 13. 2015


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME Vanessa Arce and Eudelia Aguilar, l~o-Administrators herein, and file

their Notice of Appeal to the Order signed on February 13, 2015.




                                            FACTS

       On January 13, 2015, Clarissa Aguilar submitted a proposed "Order" to the Court without

the benefit of an accompanying nlotion or other document requesting the relief that she sought in

the order. The matters addressed in the order had already been addressed by the Court and ruled

upon. Orders had been entered on all of the matters. Co-Administrators filed an Objection to the

proposed Order on January 22. 20 I 5. The c:ourt, without benetit of hearing. signed the proposed

Order with slight modifications on February 13, 2015. Co-Administrators respectfully file this

Notice of Appeal of the February 13. 2015 Order.




                                                                                                    24
                                         rRAYIER


       WHEREFORE, PREMJ[§JE:S CON§iIDERED, Vanessa Arce and Eudelia Aguilar and

file this Notice of Appeal to the proposed Order signed on February 13, 2015 for proper review

by the Court of Appeals.

                                           Respectfully submitted.

                                           BALMER LAW FIRM, P.C.
                                           10107 McAllister Freeway
                                           San Antonio, Texas 78216
                                           Tel. (210) 617-4600
                                           Fax. (210) 617-4601

                                           By: Isl David Balmer
                                                  David G. Balmer
                                                  Texas Bar No. 00790260
                                                  Email: davidb@dbalmerlaw.com
                                           Attorney for Eudelia Aguilar and Vanessa Arce, as
                                           Co-Administrators of the Estate of Carlos Aguilar,
                                           Deceased




                                                                                            25
                                CERIIJEECATE OF SERVICE

      1 certify that on March 13, 2015 a true and correct copy of Notice Of Appeal to the Order
Dated February 13, 2015 \.Vas served on the following electronically through the electronic filing
manager:

Jesus Guillen
Attorney at Law
1308 San Agustin
Laredo, TX 78040
Attorney ad Litem for Carlos Aguilar, Jr.,
Alyssa Nicole Aguilar, Andrew Aguilar.
Marcus Aguilar and Kaylee Annette Aguilar, Minor Children


Ronald Rodriguez
Attorney at Law
915 Victoria Street
Laredo, TX 78040
Attorney for Clarissa Aguilar as Next Friend for
Carlos Aguilar, Jr., Alyssa Nicole Aguilar, Andrew Aguilar,
Marcus Aguilar and Kaylee Annette Aguilar, Minor Children


Jesus M. Dominguez
Attorney at Law
20 I W. Hillside, Ste. 17
Laredo, TX 78041
Attorney ad Litem for Carla Aguilar and Karime Aguilar, Minor Children




                                             Isl Dqvid Balmer
                                             David G. Balmer




                                                                                                26
                                     CAPTION



THE STATE OF TEXAS

COUNTY OF WEBB

IN THE COUNTY COURT AT LAW N0.2 OF WEBB COUNTY,

TEXAS, SIDING AS A PROBATE COURT, THE HONORABLE

JESUS GAR2A, JUDGE PRESIDING, THE FOLLOWING

PROCEEDINGS WERE HELD AND THE FOLLOWING

INSTRUMENTS AND OTHER PAPER WERE FILED IN THIS CAUSE,

TOWIT:



                         CIVIL CAUSE NO. 2012PB400004B LZ

IN THE ESTATE OF
CARLOS AGUILAR
                                         AT LAW NO. 2



                                        WEBB COUNTY, TEXAS
                                        SIDING AS A CRIMINAL COURT
                                    CERTIFICATE

THE STATE OF TEXAS

COUNTY OF WEBB

I, MARGIE RAMIREZ I BARRA, CLERK OF THE COUNTY COURT AT LAW COURTS OF WEBB
COUNTY, TEXAS, DO HEREBY CERTIFY THAT THE DOCUMENTS CONTAINED IN THIS RECORDS,
CIVIL CAUSE NO. 2012PB4000048 L2 OF WHICH THIS CERTIFICATE IS ATI ACHED ARE ALL OF THE
DOCUMENTS SPECIFIED BY TEXAS RULE OF APPELLATE PROCEDURE 34.0S(a) AND ALL OTHER
DOCUMENTS TIMELY REQUESTED BY A PARTY TO THIS PROCEEDING UNDER TEXAS RULE OF
APPELATE PROCEDURE 34.S(B).

GIVEN UNDER MY HAND AND SEAL OF SAID COURT AT THE OFFICE IN THE CITY OF LAREDO,
WEBB COUNTY, TEXAS THIS THE 13'" DAY OF APRIL, 2015.



                                                   MARGIE RAMIREZ IBARRA
                                                   CLERK, OF THE COUNTY COURT
                                                   WEBB COUNTY, TEXAS
                                                   SIDING AS A CIVIL COURT




                                                  svUv
       '•·.

      ' .

        '·'·
              ..                                     :z
                                                  ROBERTO   LO
                                                  DEPUTY CLERK
       •
      E
      1l
      "
      c5
                l
                a
                     N~          2012PB4000048 L2
                                 --      '   -~-                       ----------·-
      ~
           ~    ·-
~
                       David Balmer
           it                                        Appellanrs
ll:        "'                                                   "
"~         ""          Ronald Rodriguez
                     ~-

                                                    Appellee

                     From the                COUNTY Court of               WEBB County
           ~

~"'
                                                  David Balmer .._~nomey/or
           ~         Appliedforby.

           "                     .Appeilwtl.l       on the          13th   day of   March
                     10   15            , ·tnc/ oj Te=

                                             By